Citation Nr: 0109090	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for inactive 
tuberculosis, chronic obstructive pulmonary disease, and 
chronic bronchitis (lung disability), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  An October 1999 rating decision granted an 
increased evaluation of 10 percent for the veteran's service-
connected lung disability, effective April 15, 1999; a 
February 2000 rating decision granted an increased evaluation 
of 30 percent for the veteran's lung disability, effective 
April 15, 1999, and denied entitlement to a total disability 
evaluation based on unemployability due to service-connected 
disability because the veteran's service-connected 
disabilities did not meet the schedular requirements for 
entitlement to unemployability and because the veteran was 
not considered unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  The veteran continued to appeal the evaluation 
assigned to his service-connected lung disability.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  Pulmonary function studies in December 1999 showed 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) to be 51 percent of predicted.

3.  The veteran's service connected disabilities are: a lung 
disability, rated as 60 percent disabling; and post-operative 
scarring on the anterior neck, due to removal of a 
thyroglossal cyst, rated as noncompensably disabling.

4.  The veteran has a high school education.

5.  The veteran has worked as a self-employed farmer; he last 
worked full-time in May 1981.

6.  The competent and probative evidence shows that the 
veteran's respiratory disorder is of sufficient severity as 
to prevent him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation of 60 percent, but not 
more, for lung disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 
6604 (2000).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing an increased evaluation for his 
service-connected lung disability and for establishing 
entitlement to a total disability rating based on 
unemployability due to service-connected disability and that 
he has been requested to provide information concerning 
potential sources of medical evidence pertaining to 
postservice treatment for these disabilities.  The Board 
notes that the record contains medical evidence relevant to 
adjudication of these claims, to include recent VA 
examinations.  No further information or evidence from the 
veteran is required to substantiate his claims.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1996) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's lung 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

FACTUAL BACKGROUND

VA outpatient records from December 1997 to November 1999 
reveal that chronic obstructive pulmonary disease was 
diagnosed in July 1999.

On VA examination in September 1999, the veteran said that he 
had not had a recurrence of tuberculosis since service.  He 
had a chronic cough that produced approximately 1/4 cup of 
whitish phlegm a day.  He had occasional dyspnea and wheezing 
on exertion.  He indicated that he could walk slowly on level 
ground for approximately 1/4 mile and could go up steps very 
slowly.  He used an inhaler.  

Physical examination revealed that the veteran's chest was 
symmetrical and equal in expansion.  There was no intercostal 
retraction.  His lungs were clear to percussion and 
auscultation.  It was noted that pulmonary function testing 
in July 1998 showed Forced Expiratory Volume at one second 
(FEV1) of 82 percent of predicted and FEV1/Forced Vital 
Capacity (FVC) of 74 percent of predicted.  It was reported 
that chest X-rays in September 1999 showed the veteran's 
heart and lungs to be normal.  The diagnoses were history of 
pulmonary tuberculosis, treated, no evidence of recurrence; 
and chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis, "probably received while in previous pulmonary 
microbacterial infection."

VA pulmonary function studies were conducted in December 
1999.  This examination showed a prebronchodilator FEV1 of 62 
percent of predicted and a postbronchodilator FEV1 of 59 
percent of predicted.  Prebronchodilator FEV1/FVC was 82 
percent, while postbronchodilator FEV1/FVC was 86 percent.  
DLCO was 51 percent of predicted.  Interpretation of the test 
results was of a small airways obstructive defect, lung 
volumes within normal limits, a moderate decrease in 
diffusing capacity, and an insignificant response to 
bronchodilator.

The veteran complained on VA general medical examination in 
January 2000 of a marked increase in dyspnea on exertion, 
which was helped by his inhalers.  He did not use oxygen.  
Chest examination revealed forced expiratory wheezing.  He 
did not note any problem with his neck scar.  The veteran's 
lungs were noted to be clear on chest X-ray studies in 
January 2000 without focal infiltrate, pulmonary edema or 
pleural effusion.  The pertinent diagnoses were history of 
chronic obstructive pulmonary disease and history of tobacco 
abuse.

The veteran testified at a personal hearing at the RO in 
April 2000 that he could only walk one block before he had to 
rest, that he worked in his own salvage yard but did not make 
any money at it, and that he could not do any type of manual 
labor.  His wife also testified in support of his claims.

ANALYSIS

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran contends that his service-connected lung 
disability is more severe than currently evaluated because he 
cannot walk more than one block before he has to stop, 
because he cannot do any manual labor due to his lung 
disability, and because it has gotten progressively worse 
over the years.

According to the relevant diagnostic codes, a 30 percent 
evaluation is warranted for chronic bronchitis or COPD with 
FEV-1 of 56-70 percent of predicted value, or FEV-1/FVC of 
56-70 percent of predicted, or DLCO of 56-65 percent of 
predicted; a 60 percent evaluation is warranted for chronic 
bronchitis or COPD with FEV-1 of 40-55 percent of predicted, 
or FEV-1/FVC of 40-55 percent of predicted, or DLCO of 40-55 
percent of predicted, or maximum oxygen consumption of 15-20 
ml/kg/min (with cardiac or respiratory limitation); a 100 
percent evaluation is warranted for chronic bronchitis or 
COPD with FEV-1 of less than 40 percent of predicted, or FEV-
1/FVC of less than 40 percent of predicted, or DLCO of less 
than 40 percent of predicted, or maximum oxygen consumption 
of 15-20 ml/kg/min (with cardiorespiratory limit), or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600, 6604 (2000).

The Board notes that according to the most recent pulmonary 
function study results on file, which are dated in December 
1999, prebronchodilator FEV1 was 62 percent of predicted, 
postbronchodilator FEV1 was 59 percent of predicted, pre-
bronchodilator FEV1/FVC was 82 percent, postbronchodilator 
FEV1/FVC was 86 percent, and DLCO was 51 percent of 
predicted.  The results were interpreted as showing a 
moderate decrease in diffusing capacity.  Although the FEV1 
results correspond to the criteria for a 30 percent 
evaluation, the undersigned believes the DLCO finding 
warrants a 60 percent evaluation under the schedular 
criteria.  An evaluation in excess of 60 percent is not 
warranted, however, for the veteran's service-connected lung 
disability because the pulmonary function results only meet 
the criteria for a 60 percent evaluation or less and there is 
no evidence on file of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, acute respiratory 
failure, or the need for outpatient oxygen therapy.  

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected lung disability, and there is no evidence 
that the disability causes marked interference with 
employment, since the record reflects that the veteran has 
only a small airways obstructive defect and lung volumes are 
within normal limits.  The Board finds that the 
manifestations of the disability are adequately encompassed 
in the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the 60 percent evaluation.  Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not in order.

Total Rating

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of service-connected disability or disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent. 38 C.F.R. § 4.16(a).  

Entitlement to a total compensation rating must be based on 
the impact of the veteran's service-connected disability on 
his ability to keep and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. § § 3.321, 3.340, 3.341, 4.16.  
The question in a total rating case based upon individual 
employability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental 
acts required by employment and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is service connected for lung disability, 60 
percent disabling, and for a post-operative scar of the 
anterior neck, removal of a thyroglossal cyst, 
noncompensable.  According to the evidence on file, the 
veteran has graduated from high school and has worked as a 
self-employed farmer.  He last worked full-time in May 1981.

The veteran's employment history is primarily in farming, a 
field that requires an individual to be physically active.  
Respiratory problems would clearly cause a challenge to 
someone trying to work at farming.  As noted above, the 
pulmonary function studies done in late 1999 showed diffusion 
capacity of the lung for carbon monoxide to be only 51 
percent of that predicted.  Additionally, the veteran has not 
worked for many years.  In sum, the competent and probative 
evidence shows that the service-connected respiratory 
disorder is of sufficient severity to prevent him from 
engaging in some form of substantially gainful employment  
consistent with his education and occupational experience.  
The records contain no opinion in refutation thereof.  
Accordingly, unemployability benefits are granted.  

ORDER

Entitlement to an evaluation of 60 percent for service-
connected lung disability is warranted, subject to the 
controlling regulation applicable to the payment of monetary 
benefits.

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

